HOLT, District Judge.
It is important that discipline be maintained on vés'sels, and I think, from the evidence in this case, that quite probably tlie fines imposed on the libelant may have been just. But it is of great importance, if sailors are to be fined a portion of their wages, that the act authorizing such fines shall be strictly complied with, and particularly that the ehtry in the logbook shall be made on the day on which the offense is committed; otherwise on a long voyage there might be such a delay in making the entry, and in notifying the sailor that a fine had been imposed, that it might be impossible or difficult for him to meet the charge on which the fine was based. It is admitted that the entries were not made on the days that the alleged offenses were committed, and I think that, under the provision of the statute, it is a proper éxercise of the court’s discretion to refuse to receive evidence of such offenses.
My conclusion is that there should be a decree for the libelant for' the amount of $19:82 demanded in the libel, with costs. The claimant, in my opinion, was justified in contesting its liability, and there should’ be no fines imposed under the statute imposing them for unreasonable delay in the payment of wages.